Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jose Nacacio Amu petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court recently denied Amu’s motion for a sentence reduction based on Amendment 782, and the court previously denied him a sentence reduction based on Amendment 750. Accordingly, because the district court has recently decided Amu’s case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.